Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Application filed on 4/19/2021.
Claims 1-9 are pending for this examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 2019/0332464), herein referred to as Nakamura ‘464.
Referring to claim 1, Nakamura ‘464 teaches a system (see Fig. 1, vehicular system 10) comprising: 
a plurality of processing devices that execute a predetermined process according to an input process request (see Fig. 1, plurality of master devices 2; see Fig. 2, where master device 2 includes microcomputer 24, and wherein each of the slave devices 3 also include a microcomputers; see Abstract, wherein commands are sent between master and slave devices with the commands checked for matching IDs before being regenerated prior to processing, i.e. predetermined process of comparing IDs and regenerating the command in response to receiving these “inputs” from the slave devices), 
wherein each of the plurality of processing devices is connected to at least one other processing device such that information is transmittable (see Fig. 1, wherein the master devices 2 connect and communicate with slave devices 3 through communication lines L1, L2, L3, L4), 
wherein the process request is input from an external device connected to any of the plurality of processing devices (see Abstract, wherein commands are sent between master and slave devices with the commands checked for matching IDs before being regenerated prior to processing, i.e. predetermined process of comparing IDs and regenerating the command in response to receiving these “inputs” from the slave devices; see Figs. 1-2, wherein the slave devices 3 are external to the master devices 2 and communications between the two are done; see Figs. 4-5, which detail the setting of IDs and its usage in communicating between the master and slave devices), and 

As to claim 2, Nakamura ‘464 teaches the system according to claim 1, wherein, among the plurality of processing devices, each of processing devices other than a processing device connected to the external device transmits an execution result of the predetermined process that is executed on the basis of the information received from the external device via another processing device, to the other processing device (see Figs. 4-5, which detail the setting of IDs and its usage in communicating between the master and slave devices; see Fig. 1, wherein communication between master devices can be done to form a network of communication between all devices in the vehicular system).
As to claim 3, Nakamura ‘464 teaches the system according to claim 1, wherein each of the plurality of processing devices transmits the input process request to at least one other processing device not having received the process request yet (see Figs. 4-5, which detail the setting of IDs and its usage in communicating between the master and slave devices, wherein Examiner points out that both master devices and slave devices have to undergo a ID setting process to establish / store the ID information, i.e. transmitting the ID information / receiving the ID information to know the unique information for devices prior to processing requests for communication).
claim 4, Nakamura ‘464 teaches the system according to claim 1, wherein the predetermined process includes a process related to a cooperative operation of the plurality of processing devices (see Figs. 4-5, which detail the setting of IDs and its usage in communicating between the master and slave devices, i.e. cooperative operation in setting of IDs and verification / comparison of IDs; see Abstract; Examiner points out that after confirming matching IDs then the communication is allowed / verified, see Paragraph 0050). 
As to claim 7, Nakamura ‘464 teaches the system according to claim 1, wherein, among the plurality of processing devices, each of processing devices other than a processing device connected to the external device inputs a confirmation request including a generated random number to another processing device that has transmitted the information from the external device to the processing device, receives a confirmation response including a result of calculation executed by using the random number from the other processing device, and executes the predetermined process in a case where an authenticity of the other processing device is recognized on the basis of the confirmation response (see Abstract, wherein communication between master and slave devices includes generating a unique information as random information upon setting ID and transmitting the generated slave unique information with the master devices setting the ID based on each slave unique information).

Referring to claim 8, Nakamura ‘464 teaches a processing device (see Fig. 1, vehicular system 10) that is connected to a plurality of devices of the same type (see Fig. 1, wherein the system 10 includes multiple master devices 2 and slave devices 3) and executes a predetermined process according to a process request (see Fig. 1, plurality of master devices 2; see Fig. 2, where master device 2 includes microcomputer 24, and wherein each of the slave devices 3 also include 
a processing unit that starts the predetermined process on the basis of, among the plurality of devices of the same type, all devices of the same type receiving information from the external device via the processing device having completed the predetermined process normally (see Figs. 4-5, which detail the setting of IDs and its usage in communicating between the master and slave devices; see Abstract; Examiner points out that after confirming matching IDs then the communication is allowed / verified, see Paragraph 0050). 

Referring to claim 9, Nakamura ‘464 teaches a non-transitory storage medium storing a program causing a computer to function as a processing device (see Fig. 1, vehicular system 10) that is connected to a plurality of devices of the same type and executes a predetermined process according to a process request (see Fig. 1, plurality of master devices 2; see Fig. 2, where master device 2 includes microcomputer 24, and wherein each of the slave devices 3 also include a 
start the predetermined process on the basis of, among the plurality of devices of the same type, all devices of the same type receiving information from the external device via the processing device having completed the predetermined process normally (see Figs. 4-5, which detail the setting of IDs and its usage in communicating between the master and slave devices; see Abstract; Examiner points out that after confirming matching IDs then the communication is allowed / verified, see Paragraph 0050). 

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
claim 5, Examiner finds the process related to the cooperative operation includes a process of canceling pairing between the processing devices that is necessary to perform the cooperative operation, and wherein each of the plurality of processing devices starts the process of canceling the pairing on the basis of, among the other processing devices, all processing devices receiving the information from the external device via the processing device having normally completed the process of canceling the pairing to be different from other prior art systems.
As to claim 6, Examiner finds the process related to the cooperative operation includes a process of registering pairing between the processing devices that is necessary to perform the cooperative operation, and wherein each of the plurality of processing devices starts the process of registering the pairing on the basis of, among the other processing devices, all processing devices receiving the information from the external device via the processing device having normally completed the process of registering the pairing to be different from other prior art systems.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anami (US 10,802,888) teaches a networked system including a plurality of information processing devices that implements cooperative distributed storage and processing with external devices sensing a user’s presence including a unique ID and dynamically selecting a plurality of destinations to store a plurality of divided information among a plurality of information processing devices.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183